Citation Nr: 0811954	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  04-25 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Mr. R.H.

ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1963 to May 1967, 
from May 1967 to April 1973, and from March 1974 to May 1984.  
He died in April 2003.  The appellant is the veteran's widow.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In June 2006, the appellant and R.H. testified at a personal 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

In November 2006, the Board remanded this matter to the RO 
via the Appeals Management Center (AMC) in Washington DC. to 
obtain additional evidence, including a VA medical opinion.  
Those actions completed, the matter has properly been 
returned to the Board for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The veteran died in April 2003.  The certificate of death 
lists the immediate cause of death as metastatic liposarcoma.  

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.  

3.  Metastatic liposarcoma did not have onset during active 
service, did not manifest within one year of separation from 
active service, and is not otherwise related to the veteran's 
active service.  

4. A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1101, 
1112, 1310, 1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and indemnity compensation (DIC) may be awarded to 
a veteran's spouse, children, or parents for death resulting 
from a service-connected or compensable disability.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order for service 
connection for the cause of the veteran's death to be 
granted, it must be shown that a service-connected disorder 
caused his or her death, or substantially or materially 
contributed to it.  A service-connected disorder is one that 
was incurred in or aggravated by active service.

Death is deemed to have been caused by a service-connected 
disability when the evidence establishes that a service- 
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  Service- 
connected disability is deemed to have been the principal 
cause of death when it, singly or jointly with another 
disorder, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).

In determining whether a service-connected disability was a 
contributory cause of death, it must be shown that a service- 
connected disability contributed substantially, materially, 
or combined with another disorder to cause death, or that it 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c); see Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  Therefore, service connection for the cause of a 
veteran's death may be demonstrated by showing that the 
veteran's death was caused by a disability for which service 
connection had been established at the time of death or for 
which service connection should have been established.  

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a), (b) and (d).  

Certain chronic diseases, including malignant tumors, may be 
presumed to have incurred in service, although not otherwise 
established as such, if manifested to a degree of 10 percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. § 1112(a)(1) (West Supp. 2007); 38 
C.F.R. § 3.307(a)(3) (2007); see 38 U.S.C.A. § 1101(3) and 38 
C.F.R. § 3.309(a).

In this case, the veteran's certificate of death shows that 
he died in April 2003 as a result of metastatic liposarcoma, 
with an approximate interval between onset and death of 8 
years.  No underlying cause of death or other significant 
conditions contributing to death are listed on the death 
certificate.  

At the outset, the Board notes that the certificate of 
death's annotation of an 8 year interval between onset of the 
veteran's metastatic liposarcoma and his death is evidence 
against the appellant's claim as this annotation places the 
onset of the disease that cause his death over a decade after 
he was separated from active service. 

At the time of the veteran's death service connection was not 
in effect for any disability.  

The earliest evidence of record of the veteran's liposarcoma 
is a report from "L.M.", M.D. of a December 1995 biopsy 
conducted at the USC University Hospital.  The biopsy was 
from what the report describes as an enormous mass of the 
veteran's right thigh.  Soft tissue sarcoma is listed as the 
postoperative diagnosis.  

February 1996 treatment notes from Community Memorial 
Hospital, signed by "R.M.", M.D., document that two to 
three years earlier the veteran had noticed a mass of the 
right thigh that was slowly increasing in size.  This note 
assessed the veteran with high grade liposarcoma of the right 
thigh.  Other notes by this physician describe the time of 
growth of the mass as several years.  

A December 1995 treatment note, signed by Dr. L.M., relates 
the veteran's reported history that he noticed a small soft 
tissue mass of the medial aspect of the right distal thigh in 
1974 and his report that he had received blunt trauma to the 
area during participation in sports.  The veteran reported 
that the mass biopsied in December 1995 had grown from that 
lesion.  A January 1996 letter, from Dr. R.M. to another 
physician, includes a veteran related medical history that 
the veteran first noticed a small nodule in 1974, and 
remembered having blunt trauma to the area.  

Also of record are letters from "S.V.", M.D.  In a July 
2002 letter, Dr. S.V. reported that the veteran was his 
patient and that the veteran had been diagnosed with high 
grade liposarcoma in the right lower extremity in 1994.  Dr. 
S.V. stated that that the veteran's "symptoms originally 
started in 1991 when he developed a right medial thigh 
erythematous patch, which was biopsied, though according to 
Dr. S.V., not in 1991.  Dr. S.V. remarked that "[t]he source 
areas then progressed and developed into sarcoma."  

Treatment notes from Dr. S.J. are also of record.  These 
notes are dated in September 2002 and refer to a follow-up 
visit.  Thus, there is no evidence of record that Dr. S.V. 
treated the veteran prior to 2002, and, given that Dr. S.V. 
incorrectly stated the year in which the veteran was 
diagnosed with the sarcoma of the right thigh, it is 
reasonable to conclude that Dr. S.V.'s reports as to dates of 
onset were arrived at from an other than a first-hand basis.  
These factors tend to reduce the veracity of Dr. S.V.'s 
reported dates of onset of the veteran's liposarcoma.  

In a June 2003 letter, Dr. S.V. indicated that he had 
reviewed the veteran's records and he repeated from the 
veteran's report that he had a small nodule present in the 
right thigh area in 1974.  Dr. S.V. stated that the veteran 
had sustained sporting activity injury and trauma due to a 
transformer explosion.  Dr. S.V. then stated 

He had a nodule at that time (according 
to the patient) that was erythematous.  
He was given a diagnosis of lipoma.  The 
nodule was never biopsied.  In 1991, this 
nodule became redder, and in 1993 he 
developed more symptoms because this 
nodule actually increased in size.  It 
was biopsied in 1994 and a diagnosis of 
high-grade liposarcoma was made.  

Clear from Dr. S.V.'s language is that the only basis for his 
report that the veteran had a nodule in 1974 that grew into 
the large mass of his right leg in 1995 was the veteran's own 
speculation from no earlier than the 1995.  Thus, Dr. S.V.'s 
letter, merely a recitation of the veteran provided history, 
adds no additional evidence favorable to the appellant's 
claim as to the date of onset of the veteran's tumor.  

Indeed, taken together with his July 2002 letter, Dr. S.V.'s 
letter is evidence unfavorable to the appellant's claim.  In 
that regard, during S.V.'s treatment of the veteran, he 
believed the veteran's symptoms to have first appeared in 
1991.  Only after reading the veteran's speculation as to a 
connection between his service and his liposarcoma did Dr. 
S.V. refer to any earlier evidence of his tumor.  This tends 
to show that the veteran's belief that his tumor originated 
in an injury or lesion during service was arrived at, not 
from actual memory of a nodule growth beginning decades 
earlier, but from speculation as to the cause of his cancer.  

Service medical records are absent for any report of a tumor 
or mass of the veteran's right thigh.  Contrary to the 
veteran's report of noticing a lump on his right leg in 1974 
and being diagnosed with lipoma, his service medical records 
contain no report of a lump on his right leg and do not 
mention lipoma, providing evidence against the veteran's 
contentions.  

The appellant has also submitted letters from "A.S.", D.O, 
in which Dr. A.S. opines that the veteran's liposarcoma is 
related to his service and in which this physician cites to 
numerous entries in the service medical records in support of 
that opinion.  

Based on the above, a summary of the veteran's service 
medical records is in order so that the appellant may 
understand the reasons and bases for the Board's decision.  

In June 1974, the veteran complained of a one day trauma to 
his left knee and of that "knee giving way while climbing 
pole".  His left knee was swollen.  In January 1975, the 
veteran complained of a lump of the left lower leg following 
being stuck with a cactus thorn two weeks earlier.  A 
December 1976 entry reports a lump on the right side of the 
veteran's groin of 4 days duration and he was found to have 
an infected hair follicle.  A June 1977 operative report 
explains that the veteran had an internal and external nasal 
deformity from at least one prior broken nose, and had trauma 
to his nose in September 1976.  In June 1979, the veteran 
reported a stiff right knee with a history of old trauma.  A 
note from two days later reports that the veteran had 
arthritis of the right knee, with knee pain, buckling, 
weakness, and limited range of motion of one month duration.  

A July 1979 summary states that the veteran complained of 
pain and stiffness in both knees.  He reported that he had 
twisted his ankle two weeks earlier, had injured his ankle 
several other times, and "had fallen from a telephone pole 
in 1974 injuring the ankles and the knees at that time."  He 
also complained of intermittent back pain of 10 years.  Past 
medical history of injuries is given as "[i]njury to right 
leg while in on (sic) motorcycle in June, 1979.  He feel 
(sic) from a telephone pole in 1974 injuring the knees, 
ankles and hips."  Physical examination findings include 
"SKIN: Shows no rashes or lesions." and "Nodes: There is 
no cervical or axillary lymphadenopathy.  He has 2 or 3 f 
[page is copied over, illegible] lymph nodes in the inguinal 
areas bilaterally."  And finally, under a heading for his 
peripheral joints, the report remarks as to pain and swelling 
of the veteran's left ankle, and complaints of pain and 
tenderness in his knees, wrists, and hands.  

His service medical records include psychiatric records in 
which the veteran reported engaging in numerous fights.  He 
also reported participation in sports, including karate and 
basketball, explaining, in part, the veteran's injuries in 
service.  

A note from July 1981 reports that the veteran had pain in 
both eyes after instructing and observing welding techniques 
and stated that he possibly had a defective face shield.  
Notes from 1982 and 1983 show that the veteran's pain of the 
ankles, and knees was diagnosed as arthritis and/or 
fibrosistis.  A March 1984 report of medical examination 
found the veteran to have a normal clinical evaluation of his 
lower extremities.  As to his skin, the examination noted 
three scars, none of which were of his lower extremities.  

In letters dated in April 2005 and October 2005 letter, Dr. 
A.S. provided an opinion as to the etiology of the veteran's 
liposarcoma.  In so doing, he noted that he had reviewed the 
veteran's medical history, including service medical records, 
and made references to several of the reports in those 
records of the veteran's injuries.  

Dr A.S. stated "I am familiar with liposarcomas and studies 
on other various sarcomas and know that most patients, when 
they have been diagnosed, believe that injury to that area 
triggers the disease."  He then goes on to state that the 
veteran's liposarcoma metastasized to many of the areas of 
which the veteran reported injury during service.  According 
to Dr. A.S., these included his pelvic region, spine, chest, 
optic nerves, nasal passages, and head.  After this 
recitation, Dr. A.S. states "This theory is being researched 
at sarcoma cancer centers even now."  He then states, 
"[b]ut definitely exposure to PCB's which is in electrical 
equipment and dioxins which occurs in the burning of 
electrical equipment and plastics are all known factor in 
contributing to the development of sarcomas."  

In applying this to the veteran, this physician remarked that 
since the veteran was an electrician for over 16 years while 
in the Navy he "almost certainly was exposed to these and 
other carcinogens at some time during his career."  He goes 
on to say that:

any one of these exposures or an 
accumulation of these exposures, whether 
large or small, and certainly being 
soaked in transformer oil in 1974 when he 
fell 30 feet from a pole, would be enough 
to activate the changes in his cellular 
structure to cause his type of cancer.  
Based on medical research, sarcomas take 
a very long time form onset to discover 
of the tumor, sometimes up to 30 years, 
so it is not unusual to diagnose early 
complaints of arthritis or fibrosistis.  

Dr. A.S. then remarks that he found it significant that the 
1979 physical examination found enlarged lymph nodes in the 
right inguinal area, which he says "is the same area which 
was biopsied and diagnosed in 1995."  Enlarged lymph nodes 
can suggest tumoral activity.  Based on the size of his tumor 
in 1995, it had been growing for a very long time."  He 
concludes with his opinion that the veteran was experiencing 
the "presence of Liposarcoma" from 1979 onward.  

The Board finds this medical opinion is entitled to very 
limited probative weight.  It appears based on a great deal 
of speculation regarding what happened to the veteran in 
service, ignoring the post-service treatment records and the 
fact that service medical records provide evidence against 
this claim, clearly indicating the basis for the problems the 
veteran had in service were not related to the disorder that 
lead to his death. 

Medical history provided by a veteran and recorded by an 
examiner without additional enhancement or analysis is not 
competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  However, the U.S. Court of Appeals for 
Veterans Claims (Court) has held that VA can not reject a 
medical opinion simply because it is based on a history 
supplied by the veteran and that the critical question is 
whether that history was accurate.  Kowalski v. Nicholson, 19 
Vet. App. 171 (2005); see, e. g.,Coburn v. Nicholson, 19 Vet. 
App. 427, 432 (2006) (reliance on a veteran's statement 
renders a medical report incredible only if the Board rejects 
the statements of the veteran); 

In this case, the opinion appears based on pure speculation 
that the veteran's exposure to electrical equipment and 
dioxins which occurs in the burning of electrical equipment 
and plastics are factors in contributing to the development 
of sarcomas, notwithstanding the fact that the sarcoma began 
many years after service and the fact that this 
"connection" has not been proven.  The theory that being 
soaked in transformer oil in 1974 can cause a veteran's 
cellular structure to change, leading to a disorder many 
years later, seems, at very best, highly unlikely.  At worst, 
it creates the impression that the doctor is creating 
theories of entitlement for the appellant in this case.   

In June 2007, a VA medical examination was obtained as to 
whether the veteran's liposarcoma had its onset during 
service.  The examiner stated that he had reviewed the 
veteran's claims file.  He remarked that there was nothing in 
the service medical record to indicate that the veteran had a 
soft tissue mass while in service or any indication that 
would link the liposarcoma to his service.  This examiner 
opined that the veteran's rapidly enlarging mass began 
sometime after he separated from service.  

In cases such as this, where there are conflicting statements 
or opinions from medical professionals, it is within Board's 
province to weigh the probative value of those opinions.  In 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the U.S. 
Court of Veterans Appeals stated:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Greater weight may be placed on one 
examiner's opinion over another depending on factors such as 
reasoning employed by the examiners and whether or not, and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).

Dr. A.S.'s opinion is of little probative value.  First, his 
opinion is based on facts contradicted by the record.  
Although he cites often to the veteran's service medical 
records, the "facts" he relies on are not from those 
records but merely versions of that history provided second 
and third hand and many years after the alleged events.  

Second, most of the theories underlying his opinion are 
entirely speculative and largely originate with the beliefs 
of laypersons.  

While Dr. A.S. does, at times, refer to well supported facts 
and to non-speculative or medically based theories of 
causation, the two are not combined to arrive at a 
conclusion.  Instead, he takes either the manufactured facts 
and makes an imaginative connection to a reasonable theory of 
causation or starts with accurate facts and applies a purely 
speculative theory.  

Dr. A.S. refers to the veteran as having been knocked off of 
a pole by a transformer explosion and soaked with transformer 
oil, yet the service medical records state that his knee gave 
out and he fell from a pole, make no mention of any 
contamination with transformer oil, and provide no account of 
injury other than the veteran's assertion many years later 
that his back and knees hurt following a fall of 30 feet from 
the pole.  The service medical record report of falling from 
a pole is without any mention, including by the veteran, of a 
transformer explosion or being covered in transformer oil and 
is thus highly probative that the explosion and oil 
contamination did not occur.  See Curry v. Brown, 7 Vet. App. 
59, 68 (1994) (contemporaneous evidence has greater probative 
value than history as reported by the veteran).  

Yet, Dr. A.S., after review of these service medical records, 
authoritatively relies on the veteran's supposed exposure to 
carcinogens from being covered with transformer oil.  Dr. 
A.S. also takes an imaginative leap in concluding that since 
the veteran was an electrician during service, he must have 
been exposed to carcinogens that resulted in his cancer many 
years later.  There is no basis for this finding and if one 
were to accept this as being anything other than conjecture, 
then if follows that all electricians who worked in that 
trade for 16 years were necessarily exposed to carcinogens.  
This is untenable.  

Additionally, Dr. A.S. refers to exposure to burning 
electrical equipment and plastics as a source of exposure to 
carcinogens, yet the service medical records make no mention 
that the veteran was exposed to burning electrical equipment 
or plastics.  Any assumption that the veteran's eye 
irritation, after instructing and observing welding, involved 
exposure to burning plastic or electrical equipment would be 
pure conjecture.   

Simply stated, that these conditions or characterization of 
events upon which Dr. A.S. relies as facts, are not 
"facts".  Based on the service records, the Board makes the 
following factual findings: the veteran was not involved in a 
transformer explosion during service, was not exposed to 
burning electrical equipment or plastics during service, and 
was not exposed to dioxin or PCB's during service.  The 
statements of the veteran and others, so many years after 
service, are found to be not credible regarding this critical 
issue.  

Additionally, given that no lesions of the veteran's right 
thigh, or for that matter of any of his skin, were present at 
the time of the July 1979 physical examination or at his 
discharge from service, the Board finds that the veteran had 
no lesion of his right thigh or inguinal area from July 1979 
until the erythematous patch discovered sometime after 1990, 
some six years after service, at the earliest.  

Generally, a medical opinion based on incorrect factual 
premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 
460-61 (1993).  Thus, that portion of Dr. A.S.'s opinion 
attributing the veteran's liposarcoma to exposure to PCBs, 
dioxin, and transformer oil is without probative value.  

Similarly, to the extent that Dr. A.S. or Dr. S.V. have 
rendered or endorsed an etiological opinion based on a lesion 
of the veteran's right thigh remaining from service until his 
diagnoses of liposarcoma in 1995, such opinions are without 
probative value.  

As to the veteran's liposarcoma metastasizing to area that he 
had previously experienced some trauma, close inspection of 
Dr. A.S.'s opinion shows that this theory is not based in 
medicine but rather is merely his endorsement of the 
subjective belief of patients with cancer.  

In the first sentence of the fourth paragraph of his October 
2005 letter, Dr. A.S. states that most patients with sarcoma 
believe that an injury to an area triggers the disease.  
After remarking on the anatomical areas to which the 
veteran's liposarcoma metastasized, Dr. A.S. returned to the 
belief of patients, stating "[t]his theory is being research 
at sarcoma cancer centers even now."  

Thus, Dr. A.S.'s connection between the veteran's injuries 
occurring almost twenty years before the diagnosis of his 
liposarcoma is simply based on what most patients believe.  
In essence, Dr. A.S. has sought to transform a lay opinion as 
to the etiology of sarcoma into a medical opinion.  To that 
extent, this portion of his opinion is not even competent 
evidence.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  

Hence, the portion of Dr. A.S.'s opinion amounts to no more 
than that some laypersons believe that previous injuries lead 
to sarcoma and some research is being conducted in this area.  
This is not probative medical evidence.

Furthermore, following Dr. A.S.'s theory leads to the 
conclusion that every veteran who suffered from a sarcoma at 
some time after service, however remote, would be entitled to 
service connection for that disease so long as it could be 
shown that the disease metastasized to a part of the body 
that he had received an injury of any type during service.  
This is untenable on its face.  

The remaining basis for Dr. A.S.'s opinion is that he equates 
the size of the veteran's tumor as it was in 1995 to long 
growth, and thus makes the speculative leap that the growth 
must have began during service.  

It is well established that speculative medical opinions 
cannot support a grant of service connection.  In Bloom 
v.West, 12 Vet. App. 185 (1999), the Court found unpersuasive 
the unsupported physician's statement that the veteran's 
death "could" have been caused by his time as a prisoner of 
war.  In Stegman v. Derwinski, 3 Vet. App. 228 (1992), the 
Court held that evidence favorable to the veteran's claim 
that did little more than suggest a possibility that his 
illnesses might have been caused by service radiation 
exposure was insufficient to establish service connection.  
Similarly, in Tirpak v. Derwinski, 2 Vet. App. 609 (1992), 
the Court found that medical evidence which merely indicates 
that the alleged disorder "may or may not" exist or "may 
or may not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship.

Dr. A.S.'s medical opinion is a study in usual speculation.  
He attempts to connect what he gleaned from the service 
medical records as enlarged lymph nodes of the veteran's 
inguinal area in 1979 to the biopsy from the veteran's right 
distal thigh in 1995 stating "enlarged inguinal lymph nodes 
can suggest tumoral activity" (emphasis added).  He reports 
that sarcomas take a long time from onset to discovery of the 
tumor, sometimes up to 30 years"  (emphasis added).  
Referring to the diagnosis of arthritis of the veteran during 
service, Dr. A.S. states "it is not unusual to diagnose 
early complaints as arthritis or fribrositis" (emphasis 
added).  

Again, even without Dr. A.S.'s reliance on the theories of 
laypersons and facts contradicted by the record, his wholly 
speculative opinion is of little probative value undermining 
all statements made to the VA.  

In contrast, the VA medical professional's opinion rendered 
in June 2007 is logical and based on the facts of record.  
Given the facts of this case, such an opinion need not be 
lengthy.  The examiner stated that the record contained no 
indication that the veteran's liposarcoma began in service.  
Unlike Dr. A.S.'s opinion, the VA examiner's opinion agrees 
with the facts of record.  There is no mention of a lump of 
the veteran's right thigh in service and no indication that 
he suffered from any form of cancer for much longer than one 
year after separation from service.  When there are no facts 
to support a conclusion that a disease began during service, 
a medical opinion that states the same need not be lengthy in 
order to be highly probative.  Indeed, in this case, the 
length and seeming detail of Dr. A.S.'s opinion seeks to 
stand in place of a factual foundation.  In actually, the 
length of the opinion only hides the fact that the is no 
basis for the opinion. 

Hence, the Board finds the June 2007 VA opinion to outweigh 
the other medical opinions of record on the issue of whether 
the veteran's cause of death had onset during service or is 
etiologically related to his service.  As to the presumptive 
provisions for chronic diseases, the record is absent for 
evidence that his malignant tumor was manifest to a degree of 
10 percent or more within one year of separation from active 
service, so those provisions are not for application.  

In summary, the preponderance of the service and post service 
medical evidence shows that the veteran's metastatic 
liposarcoma did not have onset during his active service, did 
not manifest within one year of separation from active 
service, was not etiologically related to his active service, 
and no other condition that had its onset during the 
veteran's active service caused his death.  Hence, the 
appellant's claim for entitlement to service connection for 
the cause of the veteran's death must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2007).  


Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.   

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in June 2003 and December 2006 that 
fully addressed all four notice elements.  The June 2003 
letter was sent prior to the initial RO decision in this 
matter.  Service connection was not if effect for any 
disability at the time of the veteran's death.  Hence, the 
only notice required in this case was an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  The June 
2003 letter provided this notice.  Specifically, that letter 
informed the appellant that the evidence must show that the 
condition that caused the veteran's death had its onset in 
service or was permanently aggravated by his service.  The 
letter also informed the appellant of her and VA's respective 
duties in obtaining evidence and asked her to submit evidence 
and/or information, which would include that in her 
possession, to the RO.  

Here, the duty to notify with regard to effective dates and 
disability ratings was not satisfied prior to the initial 
unfavorable decision on the claim by the RO.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In this case, the VCAA duty to notify with regard to 
assignment of effective dates and disability ratings was 
satisfied subsequent to the initial RO decision by way of the 
letter sent to the appellant in November 2006 that fully 
addressed all four notice elements.  The letter informed the 
appellant of what evidence was required to substantiate those 
elements of a claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information, which would 
include that in her possession, to the RO.  Although the 
November 2006 notice letter was not sent before the initial 
RO decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of her claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of a supplemental statement of the case 
issued in August 2007, after the notice was provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board, based on a review of the appellant's 
statements in this case, finds that the claimant has 
demonstrated an understanding of the evidentiary 
requirements, rebutting any presumption of prejudice.  As 
such, even if there were some type of problem with the notice 
provided by the RO, the Board finds that there have been no 
notice errors that have resulted in any prejudice to the 
appellant or affected the essential fairness of the 
adjudication. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and obtaining a medical opinion when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records.  The appellant submitted private treatment records 
and/or letters from Hospice of East Texas, Trinity Mother 
Frances Hospital, "L.R.", M.D., "S.J.', M.D., "R.M.", 
M.D., "T.F.", M.D., "A.S.", D.O, Tyler Radiology 
Associates, St. John's Hospital and Health Center, USC 
University Hospital, and Community Memorial Hospital, and she 
was provided an opportunity to set forth her contentions 
during the hearing before the undersigned Veterans Law Judge.  
VA obtained a relevant medical opinion in June 2007.

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


